           Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 1 of 48




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

                                   :
In re:                             :              Chapter 11
                                   :
LATEX FOAM INTERNATIONAL, LLC, :                  Lead Case No. 19-51064 (JAM)
et al.,                            :
                                   :
              Debtors.             :
                                   :
                                   :
OFFICIAL COMMITTEE OF              :              Case No. 3:20-cv-01200 (VLB)
UNSECURED CREDITORS OF             :
LATEX FOAM INTERNATIONAL, LLC, :
et al.,                            :
                                   :
              Plaintiff-Appellant, :
                                   :
v.                                 :
                                   :
ENTREPRENEUR GROWTH                :
CAPITAL, LLC,                      :
                                   :
              Defendant-Appellee.  :
                                   :

      APPELLEE ENTREPRENEUR GROWTH CAPITAL, LLC’S
  BRIEF IN OPPOSITION TO APPEAL OF OFFICIAL COMMITTEE OF
   UNSECURED CREDITORS FROM BANKRUPTCY COURT ORDER
          AWARDING INTEREST AT THE DEFAULT RATE

Joseph J. Cherico (ct 24869)                Joseph Lubertazzi, Jr. (pro hac vice)
McCarter & English, LLP                     McCarter & English, LLP
One Canterbury Green                        Four Gateway Center
201 Broad Street                            100 Mulberry Street
Stamford, CT 06901                          Newark, NJ 07102
Tel.: (203) 399-5900                        Tel.: (973) 639-2082
Email: jcherico@mccarter.com                Email: jlubertazzi@mccarter.com



ME1 35001412v.1
           Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 2 of 48




                      CORPORATE DISCLOSURE STATEMENT

                  Pursuant to Rule 8012 of the Federal Rules of Bankruptcy Procedure,

Appellee Entrepreneur Growth Capital, LLC hereby certifies that it has no

corporate parent or publicly held corporation that owns 10% or more of its stock.




ME1 35001412v.1
           Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 3 of 48




                                       TABLE OF CONTENTS

                                                                                                             Page

TABLE OF AUTHORITIES.....................................................................................ii

STATEMENT OF THE ISSUES
AND STANDARD OF APPELLATE REVIEW......................................................1

STATEMENT OF THE CASE .................................................................................3

SUMMARY OF THE ARGUMENT ......................................................................13

ARGUMENT...........................................................................................................16

    I. THE BANKRUPTCY COURT CORRECTLY APPLIED THE LAW
       AND DID NOT ABUSE ITS DISCRETION IN FINDING THAT EGC
       IS ENTITLED TO RECOVER POST-PETITION INTEREST AT THE
       DEFAULT RATE OF 3%.............................................................................16

         A.       As An Over-Secured Creditor, EGC Has An
                  Unqualified Legal Right To Recover Post-Petition Interest ...............16

         B.       The Bankruptcy Court Did Not Abuse Its Discretion
                  In Considering The Relevant Equitable Factors And
                  Awarding EGC Default Interest At The Rate Of 3%..........................18

         C.       The Debtors Defaulted Under The Loan Documents .........................35

CONCLUSION .......................................................................................................39




ME1 35001412v.1
           Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 4 of 48




                                  TABLE OF AUTHORITIES

                                                  Cases

                                                                                                      Page

785 Partners LLC,
   470 B.R. 126 (Bankr. S.D.N.Y. 2012) ...................................................18, 20, 21

In re: Bownetree, LLC,
    2009 WL 2226107 (Bankr. E.D.N.Y. July 24, 2009).........................................37

In re: Connaught Props., Inc.,
    176 B.R. 678 (Bankr. D. Conn. 1995)................................................................19

Fischer Enterprises, Inc. v. Geremia (In re: Kalian),
   178 B.R. 308 (Bankr. D.R.I. 1995) ....................................................................38

In re: Florida Precast Concrete, Inc.,
    144 B.R. 928 (Bankr. M.D. Fla. 1992)...............................................................29

In re: General Growth Properties, Inc.,
    2011 WL 2974305 (Bankr. S.D.N.Y. July 20, 2011)...................................38, 39

In re: Holmes,
    330 B.R. 317 (Bankr. M.D. Ga. 2005) ...............................................................28

Key Nat’l Bank Ass’n v. Milham,
  141 F.3d 420 (2d Cir. 1998) .........................................................................18, 21

Labbadia v. Martin (In re: Martin),
  2020 WL 5300932 (D. Conn. Sept. 4, 2020)........................................................2

In re: L&N Twins Place LLC,
    2019 WL 5258096 (Bankr. S.D.N.Y. Oct. 15, 2019).........................................21

In re: Madison 92nd Street Associates LLC,
    472 B.R. 189 (Bankr. S.D.N.Y. 2012) .........................................................28, 30



                                                     ii
ME1 35001412v.1
           Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 5 of 48




                                    TABLE OF AUTHORITIES
                                          (continued)

                                                     Cases

                                                                                                           Page

In re: Marfin Ready Mix Corp.,
    220 B.R. 148 (Bankr. E.D.N.Y. 1998) ...............................................................28

In re: Myrtle Avenue Group, LLC,
    598 B.R. 729 (Bankr. S.D.N.Y. 2019) .........................................................19, 20

In re: Northwestern Airlines Corp.,
    2007 WL 3376895 (Bankr. S.D.N.Y. Nov. 9, 2007)....................................37, 38

O’Brien v. Presidents Holdings,
  2014 WL 12931380 (D. Conn. Feb. 10, 2014)............................................passim

In re: P.G. Realty Co.,
    220 B.R. 773 (Bankr. E.D.N.Y. 1998) ...............................................................19

In re: Residential Capital, LLC,
    508 B.R. 851 (S.D.N.Y. 2014) .........................................................28, 29, 30, 31

Ruskin v. Griffiths,
  269 F.2d 827 (2d Cir. 1959) ...............................................................................20

In re: Terry Ltd. P’ship, 27 F.3d 241 (7th Cir. 1994), cert. denied sub nom.,
    Invex Holdings, N.V. v. Equitable Life Ins. Co. of Iowa,
    513 U.S. 948 (1994) ......................................................................................18-19

Urban Communicators PCS Limited P’ship v. Gabriel Capital, LP,
  394 B.R. 325 (S.D.N.Y. 2008) .........................................................18, 19, 21, 25

U.S. v. Ron Pair Enters., Inc.,
   489 U.S. 235 (1989) ...............................................................................16, 17, 18

In re: Wolverine, Proctor & Schwartz, LLC,
    449 B.R. 1 (Bankr. D. Mass. 2011) ....................................................................28

                                                        iii
ME1 35001412v.1
           Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 6 of 48




                                    TABLE OF AUTHORITIES
                                          (continued)

                                           Statutes and Rules

                                                                                                           Page

Bankruptcy Code § 502(a).........................................................................................6

Bankruptcy Code § 506(b) ...............................................................................passim

Bankruptcy Code § 1107(a).......................................................................................3

Bankruptcy Code § 1108 ...........................................................................................3

Federal Rule of Bankruptcy Procedure 3001(f) ........................................................6




                                                        iv
ME1 35001412v.1
           Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 7 of 48




                  Appellee Entrepreneur Growth Capital, LLC (“EGC”), a secured

creditor of Latex Foam International, LLC and its affiliated entities who filed for

bankruptcy on August 8, 2019 (collectively, the “Debtors”), respectfully submits

this Brief in opposition to the appeal, filed on August 18, 2020 (the “Appeal”), by

the Official Committee of Unsecured Creditors of Latex Foam International, LLC,

et al. (the “Committee”), with respect to the Bankruptcy Court’s Order Granting

Entrepreneur Growth Capital, LLC’s Motion for Payment of Secured Creditor

Claim and Fee Application, dated and entered July 31, 2020 (ECF No. 670) (the

“Default Interest Order”).1 Specifically, EGC submits this Brief to respond to the

arguments set forth by the Committee in Appellant’s Brief in Support of Appeal

from Bankruptcy Court Order Awarding Interest at the Default Rate, dated October

16, 2020 (D. Conn. ECF No. 18) (the “Appeal Brief” or “App. Br.”).2

                          STATEMENT OF THE ISSUES
                     AND STANDARD OF APPELLATE REVIEW

                  The issue presented by the Committee on this Appeal is whether the

Honorable Julie A. Manning, Chief Judge of the U.S. Bankruptcy Court for the

District of Connecticut, committed reversible error in issuing the Default Interest

Order. Specifically, the Committee appeals that portion of the Default Interest

1References to “ECF No. ___” are to the assigned numbers for documents filed with the
Bankruptcy Court in the Chapter 11 case of Latex Foam International, LLC, jointly administered
with the other Debtors’ cases under Case No. 19-51064 (JAM).
2 References to “D. Conn. ECF No. ___” are to the assigned numbers for documents filed with
the District Court in connection with the Appeal.


ME1 35001412v.1
           Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 8 of 48




Order by which the Bankruptcy Court awarded default interest to EGC pursuant to

Section 506(b) of Title 11 of the United States Bankruptcy Code (the “Bankruptcy

Code”).3 According to the Committee, the Bankruptcy Court erred in issuing the

Default Interest Order because: (a) the Debtors are not in default under the loan

documents that govern their relationship with EGC; (b) the Debtors’ estates were

and are insolvent such that other creditors are unlikely to see any recovery; and

(c) the Debtors’ bankruptcy cases have been run for and provided the primary

benefit to EGC at the expense of all other parties in interest. App. Br. at 2.

                  As detailed by the Committee in its Appeal Brief, “[w]hen reviewing

bankruptcy appeals, the district court reviews conclusions of law de novo and

applies the clearly erroneous standard to findings of fact.” Id. (quoting Labbadia

v. Martin (In re: Martin), 2020 WL 5300932, at *1 (D. Conn. Sept. 4, 2020)).

Equitable matters within the Bankruptcy Court’s discretion should only be

reversed if the Bankruptcy Court abused its discretion. App. Br. at 3 (citing cases).




3 Pursuant to the Default Interest Order, the Bankruptcy Court also awarded EGC its attorneys’
fees and expenses. The Committee is not appealing that portion of the Default Interest Order.
App. Br. at 1.

                                              2
ME1 35001412v.1
           Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 9 of 48




                              STATEMENT OF THE CASE

                  On August 8, 2019 (the “Petition Date”), each of the Debtors filed a

voluntary petition for relief under Chapter 11 of the Bankruptcy Code.             See

Petition and Ex-Parte Application of the Debtors for Order Directing Joint

Administration (ECF Nos. 1 & 2). Pursuant to 11 U.S.C. §§ 1107(a) and 1108, the

Debtors continued to manage their properties as debtors-in-possession throughout

these proceedings until the sale of their assets.

                  EGC is a secured creditor holding a blanket lien on all assets of the

Debtors, as detailed in the proofs of claim timely filed by EGC on October 17,

2019 in each of the Debtors’ bankruptcy cases. See Proofs of Claim (ECF Nos.

260-264).         Specifically, EGC is the holder of a Term Note, dated as of

December 23, 2015 and executed by the Debtors, in the original principal amount

of $13,159,371.42 (the “Note”) (ECF No. 260 at 9-10 of 141). EGC is also the

holder of a Second Amended and Restated Loan and Security Agreement (the

“Security Agreement”), executed by the Debtors and SummitBridge National

Investments IV, LLC (“SummitBridge”) (ECF No. 260 at 12-87 of 141). The Note,

the Security Agreement and all other documents executed in connection therewith

(collectively, the “Loan Documents”) were assigned by SummitBridge to EGC by




                                             3
ME1 35001412v.1
            Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 10 of 48




a Loan Sale Agreement, dated as of March 10, 2017, and an Allonge to the Note,

effective as of March 15, 2017 (ECF No. 260 at 130 of 141).4

                  Under the Loan Documents, the Debtors were required to make

    monthly installment payments to EGC, on the first day of each month through the

    “Maturity Date,” in the amount of accrued but unpaid interest or $112,500,

    whichever was greater. Security Agreement at 13, § 2.5.1(b) (ECF No. 260 at 28

    of 141). The “Maturity Date” was April 1, 2020. Security Agreement at 8 (ECF

    No. 260 at 23 of 141). Under the Loan Documents, the Debtors were required to

    pay EGC the outstanding principal balance plus all accrued but unpaid interest on

    the Maturity Date. Security Agreement at 13, § 2.5.1(c) (ECF No. 260 at 28 of

    141).

                  Under the Loan Documents, the Debtors agreed to pay interest in

    respect of the unpaid principal amount at a rate per annum equal to the greater of

    5% or the “Prime Rate, plus the Applicable Margin” (as those terms are defined in

    the Security Agreement) (the “Interest Rate”). Security Agreement at 12, § 2.3

    (ECF No. 260 at 27 of 141). In addition, the Debtors agreed to a “Default Rate”

    of interest in the amount of the Interest Rate plus 3%. Security Agreement at 4

    (ECF No. 260 at 19 of 141).



4Copies of the Note, the Security Agreement and the Allonge are attached as Exhibits A, B and
F to the Proof of Claim (No. 22-1) filed by EGC in Case No. 19-51064 (ECF No. 260).

                                             4
ME1 35001412v.1
          Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 11 of 48




                  Under the Loan Documents, an “Event of Default” occurs when,

 among other things, the Debtors fail to make payments due under the Loan

 Documents or the Debtors file for bankruptcy or take other actions demonstrating

 their inability to repay their debts. Security Agreement at 33-35, § 8.1(a) & (g)

 (ECF No. 260 at 48-50 of 141). Under the Loan Documents, when an Event of

 Default occurs, the principal amount may, at EGC’s option, bear interest at the

 Default Rate. Security Agreement at 16, § 2.7 (ECF No. 260 at 31 of 141).

                  Under the Loan Documents, the Debtors also agreed to indemnify

 EGC for, among other things, all “costs and expenses (including, without

 limitation, attorneys’ and paralegals’ fees, costs and expenses, and fees, costs and

 expenses for investigations and experts)” incurred by EGC “as a result of or

 arising from or relating to … [EGC’s] preservation, administration and

 enforcement of its rights under the Loan Documents and applicable law, including

 reasonable fees and disbursements of counsel for [EGC] in connection therewith,

 whether suit be brought or not and whether incurred at trial or on appeal, and all

 costs of repossession, storage, disposition, protection and collection of

 Collateral….” Security Agreement at 39, § 10.3 (ECF No. 260 at 54 of 141).

                  Repayment of the Note is secured by a lien on all “Collateral” – i.e.,

 “all property” of each of the Debtors, including, without limitation, the Debtors’

 accounts receivable, inventory, machinery and equipment. Security Agreement at


                                              5
ME1 35001412v.1
            Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 12 of 48




    3 & 37, § 9.1 (ECF No. 260 at 18 & 52 of 141). The Debtors’ obligation to

    indemnify EGC for its costs and expenses, including attorneys’ fees, is likewise

    secured by the Collateral. Security Agreement at 39, § 10.3 (ECF No. 260 at 54

    of 141).

                  EGC perfected its security interest in the Collateral by recording

    various UCC Financing Statements as detailed in each proof of claim filed by

    EGC with respect to the Debtors (ECF Nos. 260-264). No objections were filed in

    response to EGC’s proofs of claim, which means those proofs of claim constitute

    prima facie evidence of the validity and amount of EGC’s claim under Rule

    3001(f) of the Federal Rules of Bankruptcy Procedure and are deemed allowed

    under Section 502(a) of the Bankruptcy Code.

                  The Debtors bankruptcy filings came as a surprise to EGC. 8/27/19

    Tr. (D. Conn. ECF No. 15) at 9:22-9:23.5 EGC was in the middle of negotiating a

    possible modification to the Loan Documents with the Debtors when the Debtors

    instead chose to file for bankruptcy. 8/27/19 Tr. (D. Conn. ECF No. 15) at 9:25-

    10:2.




5 References to “[Date] Tr. at #:#-#:#” are to the page:line numbers of the transcripts of various
hearings before the Bankruptcy Court that have been designated by the parties as part of the
record on appeal.

                                                6
ME1 35001412v.1
          Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 13 of 48




                  Upon filing for bankruptcy, the Debtors ceased making the monthly

 payments due to EGC under the Loan Documents. Instead, on the Petition Date,

 the Debtors filed a series of “First Day Motions,” including a Motion for

 Authority to Use Cash Collateral (ECF No. 4). That Motion included a proposed

 budget that did not provide for any payments to EGC. ECF No. 4, Ex. A. On

 August 12, 2019, EGC filed an Objection to Certain of Debtors’ First Day

 Motions (ECF No. 25). Among other things, EGC objected to the Debtors’

 proposed use of cash collateral because the Debtors’ budget did not provide for

 the payment of any amounts to EGC. ECF No. 25 ¶¶ 6, 9-10.

                  On August 14, 2019, the Bankruptcy Court entered a Preliminary

 Order Authorizing Use of Cash Collateral and Providing Adequate Protection

 (ECF No. 48). Pursuant to that Preliminary Order, the Bankruptcy Court allowed

 the Debtors to use cash collateral for 14 days in accordance with their proposed

 budget, subject to granting EGC a replacement lien on post-petition assets, but

 without any interim payments to be made to EGC. Preliminary Order (ECF No.

 48) ¶ 4. No further payment was made to EGC until September 3, 2019, pursuant

 to the Court’s Second Interim Order Authorizing Use of Cash Collateral and

 Providing Adequate Protection, dated August 27, 2019. Second Interim Order

 (ECF No. 79) ¶ 5.




                                            7
ME1 35001412v.1
          Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 14 of 48




                  Some subsequent payments were made to EGC pursuant to further

 cash collateral orders entered by the Bankruptcy Court, albeit over EGC’s

 objection in many instances. See, e.g., ECF No. 216 (objecting to proposed fourth

 cash collateral order that included a 90-day proposed budget, rather than 30-day

 budget used with prior orders, particularly where there had been declines of $1.5

 million in cash on hand, $300,000 in accounts receivable and $1.7 million in net

 working capital, plus significant proposed expenditures on unexplained

 professional fees and investment banker fees); ECF No. 396 (objecting to

 proposed sixth cash collateral order where Debtors were showing no urgency in

 pursuing a plan of reorganization and continued to propose payment of significant

 professional fees that diminished the overall value of the Debtors’ estates); ECF

 No. 433 (objecting to proposed seventh cash collateral order where Debtors’

 assets continued to decline in value yet Debtors continued to propose payment of

 significant professional fees without any specifics regarding timing for suggested

 sale of Debtors’ assets); ECF No. 488 (objecting to proposed eighth cash

 collateral order on similar grounds). Still other cash collateral orders were entered

 without providing for payments to EGC at all. See, e.g., ECF No. 536 (ninth cash

 collateral order entered May 5, 2020); ECF No. 566 (tenth cash collateral order

 entered May 28, 2020); ECF No. 640 (eleventh cash collateral order entered June

 25, 2020). See also App. Br. at 5 n.7 (acknowledging that payments were not


                                          8
ME1 35001412v.1
          Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 15 of 48




 made to EGC for the months of January, March, May and June 2020); 7/15/20 Tr.

 (D. Conn. ECF No. 12) at 48:20-48:22 (stating it is “true” that EGC did not

 receive payments “during four of the 11 months of the case”).

                  Meanwhile, in October 2019, the Debtors reported to the Bankruptcy

 Court that they intended to pursue a possible plan of reorganization and a sale

 process in parallel. 10/22/2019 Tr. (D. Conn. ECF No. 16) at 8:9-10:20. The

 Committee stressed that establishing sale milestones was a “very important issue.”

 10/22/2019 Tr. (D. Conn. ECF No. 16) at 22:14-22:20. Indeed, in its Objection to

 the Proposed Fifth Interim Order Authorizing Use of Cash Collateral, dated

 November 4, 2019 (ECF No. 265), the Committee asked the Bankruptcy Court to

 “impose meaningful milestones” in connection with a potential sale of the

 Debtors’ assets.       ECF No. 265 ¶ 20.       As a result, the Fifth Interim Order

 Authorizing Use of Cash Collateral and Providing Adequate Protection, dated

 November 8, 2019 (ECF No. 272), imposed certain milestones on the Debtors in

 connection with any sale process being pursued by the Debtors. ECF No. 272

 ¶ 5(m).

                  Consistent with those milestones, on November 15, 2019, the Debtors

 filed an Application For Authority to Employ and Retain SSG Advisors, LLC as

 Investment Banker for the Debtors (ECF No. 288), by which the Debtors sought

 to employ SSG to advise and assist in pursuing a sale transaction. In addition, on


                                            9
ME1 35001412v.1
          Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 16 of 48




 November 29, 2019, the Debtors filed a Motion for Entry of an Order (A)

 Approving Sale Procedures in Connection with the Sale of Substantially All of the

 Debtors’ Assets, etc. (ECF No. 305), by which the Debtors asked the Bankruptcy

 Court to approve the Debtors’ proposed bid procedures and authorize the Debtors

 to pursue the sale of their assets, with a proposed sale date of February 4, 2020.

 ECF No. 305 ¶¶ 21-23.

                  By Order entered December 18, 2019 (ECF No. 359), the Bankruptcy

Court granted the Debtors’ Application to Employ SSG.          However, after the

Bankruptcy Court had months earlier expressed concerns regarding the timing for a

sale as proposed by the Debtors, it was not until April 30, 2020 that the Debtors

filed a new Motion for Entry of (I) an Order (A) Approving Bidding Procedures

and Bidder Protections in Connection with the Sale of Substantially All of the

Debtors’ Assets … and (II) an Order (A) Authorizing the Sale of Substantially All

of the Debtors’ Assets, etc. (ECF No. 528), by which the Debtors asked the

Bankruptcy Court to approve a revised set of bid procedures and to schedule a

hearing to consider approving a sale. On May 11, 2020, the Bankruptcy Court

entered an Order (A) Approving Bid Procedures for the Sale of the Debtors’

Assets, etc. (ECF No. 550), by which the Court approved the bid procedures and

scheduled a hearing on any proposed sale for June 12, 2020.




                                           10
ME1 35001412v.1
          Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 17 of 48




                   On June 5, 2020, the Debtors conducted an auction sale of

substantially all of their assets. On June 12, 2020, a hearing was commenced

before the Bankruptcy Court in connection with the Debtors’ motion to approve

the sale.         6/12/20 Tr. (D. Conn. ECF No. 10).   The hearing was ultimately

continued to June 16, 2020. 6/16/20 Tr. (D. Conn. ECF No. 11). On June 16,

2020, the hearing before the Bankruptcy Court in connection with the Debtors’

motion to approve the sale was concluded. During that hearing, the Bankruptcy

Court noted that, in recently granting the Debtors the use of cash collateral (see

ECF No. 535), the Bankruptcy Court found that EGC is over-secured, taking into

account the value of only the undisputed Collateral that is subject to EGC’s lien –

i.e., the Debtors’ cash, accounts receivable, inventory, machinery and equipment.

6/16/20 Tr. (D. Conn. ECF No. 11) at 34:8-34:21. The Bankruptcy Court also

noted that there is no evidence that the Debtors’ estate is administratively

insolvent. 6/16/20 Tr. (D. Conn. ECF No. 11) at 20:3-20:7.

                   On June 17, 2020, the Court issued an Order Authorizing and

Approving (I) the Sale of Substantially All of the Debtors’ Assets to Artilat NV

Free and Clear of Interests and (II) Related Relief (ECF No. 606) (the “Sale

Order”). Pursuant to the Sale Order, at the closing on the sale of the Debtors’

assets, EGC would receive payment of the following amounts: (a) the outstanding

principal amount of its claim, in the amount of $9,043,973.74; (b) interest at the


                                          11
ME1 35001412v.1
          Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 18 of 48




non-default contract Interest Rate of 5% through June 8, 2020, in the amount of

$10,551.44; and (c) interest at the non-default contract Interest Rate of 5% from

June 9, 2020, through the date of the closing on the sale transaction, at the per diem

rate of $1,325.42. Sale Order ¶ 27.

                  On June 22, 2020, pursuant to Section 506(b) of the Bankruptcy Code,

EGC filed a Motion for Payment for Secured Creditor Claim and Fee Application

(ECF No. 619) (the “EGC Motion for Default Interest”), by which EGC also

sought payment of interest at the Default Rate of 3% plus attorneys’ fees and other

expenses, as permitted under the Loan Documents. As noted in its supporting

Declaration, as of June 15, 2020, accrued but unpaid interest at the Default Rate of

3% totaled $237,684.19. ECF No. 619-1 ¶ 6 & Ex. 1. Default Interest continued

to accrue in the amount of an additional $753.67 per diem until the outstanding

principal balance was paid in full. ECF No. 619-1 ¶ 7.

                  On June 29, 2020, the Committee filed an Objection to the EGC

Motion for Default Interest (ECF No. 648). The Committee objected to EGC’s

request for default interest on the grounds that EGC purportedly failed to establish

that the Debtors were in default under the Loan Documents and, in any event,

according to the Committee, EGC should not be entitled to default interest unless

and until unsecured creditors are paid in full. ECF No. 648 ¶ 2.




                                            12
ME1 35001412v.1
          Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 19 of 48




                  On July 15, 2020, the Bankruptcy Court heard oral argument on the

EGC Motion for Default Interest and the Committee’s Objection. 7/15/20 Tr. (D.

Conn. ECF No. 12). On July 31, 2020, the Bankruptcy Court granted the EGC

Motion for Default Interest and issued the Default Interest Order. Pursuant to the

Default Interest Order, the Bankruptcy Court awarded EGC interest at the Default

Rate of 3% in the total amount of $237,684.19 as of June 15, 2020, with interest at

the Default Rate of 3% continuing to accrue at the per diem rate of $753.67 from

June 16, 2020 until the outstanding principal balance was paid in full as per the

Sale Order. Default Interest Order at 2.

                  EGC has since been paid all amounts due as per the Sale Order and

the Default Interest Order entered by the Bankruptcy Court. By way of this

Appeal, the Committee asks the District Court to reverse the Bankruptcy Court and

deny EGC any default interest “unless and until unsecured creditors are paid in

full.” App. Br. at 33.

                          SUMMARY OF THE ARGUMENT

                  The plain language of Section 506(b) of the Bankruptcy Code

provides an over-secured creditor with an unqualified right to recover post-petition

interest. There is no dispute that EGC was over-secured by nearly $1,500,000.00

when the Sale Order was entered permitting the Debtors to sell their assets for

$10,500,000.00.        There is also no dispute that Section 10.3 of the Security


                                           13
ME1 35001412v.1
          Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 20 of 48




Agreement that governs the relationship between EGC and the Debtors provides

for interest at the Default Rate of 3%. By law, that Default Rate is presumptively

valid.

                  The Committee, however, asks this Court to ignore the mandatory

nature of Section 506(b) and to instead impose a requirement that the unsecured

creditors be paid in full before default interest is awarded to EGC. It would be

improper for the Court to rewrite the Bankruptcy Code in that way.

                  There are extremely limited circumstances in which the Court may

exercise its discretion to award default interest at a rate less than what is provided

for in the Loan Documents. Specifically, to overcome the presumption of validity

and potentially avoid application of the Default Rate, the Committee (as the

objecting party) has the burden of proving that: (i) EGC is guilty of misconduct;

(ii) the application of the 3% Default Rate would harm the unsecured creditors or

impair the Debtors’ fresh start; or (iii) the contractual Default Rate constitutes a

penalty. The Committee, however, failed to meet its burden of proof before the

Bankruptcy Court.




                                           14
ME1 35001412v.1
          Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 21 of 48




                  Indeed, the Committee does not contend and there is no evidence that

EGC engaged in misconduct or that the Default Rate of 3% is unconscionable such

that it constitutes a penalty. Nor does the Committee contend that the Debtors’

fresh start has been impaired. To the contrary, all parties agree that the Debtors’

estates have benefited from the sale process.

                  Rather, the Committee argues that allowing EGC to recover default

interest at any rate would necessarily harm the unsecured creditors “unless and

until unsecured creditors are paid in full.” App. Br. at 33. In addition, the

Committee half-heartedly contends that the Debtors never defaulted under the

Loan Documents.

                  As detailed below, however, the Committee’s arguments are not

supported by the law or the facts. Accordingly, the Bankruptcy Court did not err in

its application of the law nor abuse its discretion in rejecting the Committee’s

equitable arguments based on the supposed harm to the unsecured creditors or the

purported lack of default by the Debtors. As a result, the Default Interest Order

should be affirmed.




                                            15
ME1 35001412v.1
          Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 22 of 48




                                       ARGUMENT

I.      THE BANKRUPTCY COURT CORRECTLY APPLIED THE LAW
        AND DID NOT ABUSE ITS DISCRETION IN FINDING THAT EGC
        IS ENTITLED TO RECOVER POST-PETITION INTEREST AT THE
        DEFAULT RATE OF 3%.

         A.       As an Over-Secured Creditor, EGC Has An
                  Unqualified Legal Right To Recover Post-Petition Interest.

                  Section 506(b) of the Bankruptcy Code provides:

                  To the extent that an allowed secured claim is secured by
                  property the value of which . . . is greater than the amount of
                  such claim, there shall be allowed to the holder of such claim,
                  interest on such claim, and any reasonable fees, costs, or
                  charges provided for under the agreement or State statute under
                  which such claim arose. [Emphasis added.]

                  As the U.S. Supreme Court explained in U.S. v. Ron Pair Enters.,

Inc., 489 U.S. 235 (1989), the language of Section 506(b) is plain on its face and,

thus, should be enforced according to its terms. Id. at 241. In other words, Section

506(b) allows an over-secured creditor an “unqualified” right to recover post-

petition (i.e., pendency) interest. Id. (emphasis added).

                  Notwithstanding that holding by the U.S. Supreme Court, the

Committee repeatedly but incorrectly states that EGC is not entitled to default

interest “unless and until unsecured creditors are paid in full.” App. Br. at 17, 24,

28, 33. According to the Committee, the Bankruptcy Court “misapplied” the law,

because whether EGC should be awarded pendency interest under Section 506(b)

is not controlled by the U.S. Supreme Court’s decision in Ron Pair. App. Br. at

                                             16
ME1 35001412v.1
          Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 23 of 48




17, 21. However, in the next breath, the Committee moves on from talking about

whether EGC “should be” awarded pendency interest to stating that Ron Pair does

not control the “calculation” of pendency interest. App. Br. at 21. In other words,

the Committee mixes the question of whether EGC is entitled to recover pendency

interest with the question of what amount of interest is reasonable.

                  With respect to the former question, the U.S. Supreme Court’s

decision in Ron Pair is clear and must be followed – i.e., the plain language of

Section 506(b) provides that EGC shall recover post-petition interest. Specifically,

there is no dispute that EGC was over-secured when the Sale Order was entered.

App. Br. at 5-6. See also ECF No. 535 (finding that EGC is adequately protected

and granting use of cash collateral by the Debtors); 7/15/20 Tr. (D. Conn. ECF No.

12) at 21:12-21:16 (Bankruptcy Court stating that EGC “was over secured”); Id. at

32:2-32:9 (same).        Indeed, the total amount of EGC’s approved claim was

$9,054,525.18 as of June 8, 2020 plus $1,325.42 per diem through closing as set

forth in the Sale Order, while the approved sale price for the Debtors’ assets was

$10,500,000.00. 6/12/20 Tr. (D. Conn. ECF No. 10) at 21:3-21:8; Sale Order ¶ 27.

Accordingly, there is no dispute that EGC has an unqualified right to recover post-

petition interest under Section 506(b).




                                          17
ME1 35001412v.1
          Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 24 of 48




                  With respect to the latter question, as explained below, the

Bankruptcy Court did not abuse its discretion in considering the relevant equitable

factors and deciding to award EGC default interest at the contractual rate of 3%.

         B.       The Bankruptcy Court Did Not Abuse Its Discretion
                  In Considering The Relevant Equitable Factors And
                  Awarding EGC Default Interest At The Rate of 3%.

                  While the rate of pre-petition interest allowed is based on the rate set

forth in the governing loan documents, the rate of post-petition interest allowed is

within the “limited discretion” of the Court. Key Nat’l Bank Ass’n v. Milham, 141

F.3d 420, 423 (2d Cir. 1998). Nonetheless, most courts award such interest at the

contractual rate. Id. Indeed, the “great majority of courts to have considered the

issue since Ron Pair have concluded that post-petition interest should be computed

at the rate provided in the agreement, or other applicable law, under which the

claim arose – the so-called ‘contract rate’ of interest.” Urban Communicators PCS

Limited P’ship v. Gabriel Capital, LP, 394 B.R. 325, 338 (S.D.N.Y. 2008).

                  Thus, there is a “rebuttable presumption that the over-secured creditor

is entitled to default interest at the contract rate subject to adjustment based on

equitable considerations.” O’Brien v. Presidents Holdings, 2014 WL 12931380, at

*3 (D. Conn. Feb. 10, 2014). See also In re: 785 Partners LLC, 470 B.R. 126, 134

(Bankr. S.D.N.Y. 2012) (same and citing In re: Terry Ltd. P’ship, 27 F.3d 241, 243

(7th Cir. 1994), cert. denied sub nom., Invex Holdings, N.V. v. Equitable Life Ins.


                                              18
ME1 35001412v.1
          Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 25 of 48




Co. of Iowa, 513 U.S. 948 (1994)); Urban Communicators, 394 B.R. at 338 (“The

courts adopt a presumption in favor of applying a contractual default interest,

‘subject to equitable considerations’”). Stated another way, “[g]enerally, post-

petition interest is allowed to over-secured creditors…at the contract rate, although

some courts have reduced escalated post-default interest rates that would impose

an undue burden on the holders of allowed unsecured claims.” In re: Connaught

Props., Inc., 176 B.R. 678, 686 (Bankr. D. Conn. 1995) (emphasis added).

                  However, “[t]he power to modify the contract rate based on notions of

equity should be exercised sparingly and limited to situations where the secured

creditor is guilty of misconduct, the application of the contractual interest rate

would harm the unsecured creditors or impair the debtor’s fresh start or the

contractual interest rate constitutes a penalty.” O’Brien, 2014 WL 12931380, at

*3; In re: Myrtle Avenue Group, LLC, 598 B.R. 729, 736 (Bankr. S.D.N.Y. 2019);

In re: 785 Partners LLC, 470 B.R. at 134. See also Urban Communicators, 394

B.R. at 338 (the Court should be “loathe” to modify the contractually agreed upon

default rate of interest “in the absence of compelling evidence” that recognition of

that contractual right “would do violence to the principles which constitute the

foundation of bankruptcy law”) (quoting In re: P.G. Realty Co., 220 B.R. 773, 780

(Bankr. E.D.N.Y. 1998)). The party objecting to the payment of interest bears the




                                             19
ME1 35001412v.1
          Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 26 of 48




burden of rebutting the presumption that the contract rate of interest applies post-

petition. In re: Myrtle, 598 B.R. at 736; In re: 785 Partners LLC, 470 B.R. at 134.

                  “A variable interest provision in event of a stated default such as we

have here is not a penalty, nor should it be considered unconscionable.” Ruskin v.

Griffiths, 269 F.2d 827, 832 (2d Cir. 1959). To the contrary, a contract that

provides for a higher rate of interest upon default “can be beneficial to a debtor in

that it may enable him to obtain money at a lower rate of interest than he could

otherwise obtain it, for if a creditor had to anticipate a possible loss in the value of

the loan due to his debtor’s bankruptcy or reorganization, he would need to exact a

higher uniform interest rate for the full life of the loan. The debtor has the benefit

of the lower rate until the crucial event occurs; he need not pay a higher rate

throughout the life of the loan.” Id. See also O’Brien, 2014 WL 12931380, at *4

(“The Second Circuit has recognized that an increased interest rate in the event of

default does not constitute a penalty, and has noted that such provisions may be

beneficial to debtors in that they permit them to secure financing at a lower rate of

interest than they could otherwise obtain”); In re: 785 Partners LLC, 470 B.R. at

131 (“A higher default interest rate reflects the allocation of risk as part of the

bargain struck between the parties, a bargain that benefits the obligor as well as the

obligee”).




                                             20
ME1 35001412v.1
          Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 27 of 48




                  As a result, courts routinely allow over-secured creditors to recover

post-petition interest at the default rate set forth in the governing loan documents.

See, e.g., In re: L&N Twins Place LLC, 2019 WL 5258096, at *7 (Bankr. S.D.N.Y.

Oct. 15, 2019) (holding that creditor was entitled to post-petition interest at the 6%

default rate set forth in the loan documents); In re: 785 Partners LLC, 470 B.R. at

131, 135-36 (holding that post-petition interest at 5% default rate on top of 5%

base rate pursuant to the parties’ contract was reasonable); Urban Communicators,

394 B.R. at 340 (reversing bankruptcy court order that placed a cap on default

interest and finding that contractual default rate of 19%, compounded quarterly,

resulting in 38% simple interest equivalent, was enforceable). “It is generally

recognized that the interest allowed by § 506(b) will accrue until payment of the

secured claim or until the effective date of the plan.” Milham, 141 F.3d at 423.

                  Here, there is no dispute that the Loan Documents provide that EGC

is entitled to Default Interest, which is just an additional 3% on top of the non-

default contract Interest Rate of 5%. Security Agreement at 4 & at 16, § 2.7 (ECF

No. 260 at 19 & 31 of 141). Under the case law cited above, this 3% Default Rate

is presumptively valid. As the party objecting to the payment of interest at the

Default Rate, the burden is on the Committee to prove the rare equitable

circumstances exist that justify ignoring the agreed upon Default Rate – for

example, that: (i) EGC is guilty of misconduct; (ii) the application of the 3%


                                             21
ME1 35001412v.1
          Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 28 of 48




Default Rate would harm the unsecured creditors or impair the Debtors’ fresh start;

or (iii) the contractual Default Rate constitutes a penalty. In granting the Default

Interest Order, the Bankruptcy Court necessarily and correctly found that none of

those circumstances exist here.

                  Indeed, the Committee does not contend nor is there any evidence in

the record that EGC engaged in misconduct such that EGC should be deprived of

the right to seek default interest. Likewise, the Committee does not contend and

there is no basis for the Court to find that it is unconscionable to allow EGC to

recover post-petition interest at the contractual Default Rate of 3%. The Default

Rate was agreed to by sophisticated commercial parties and does not constitute a

penalty. Further, the Committee does not contend nor is there any evidence that

the Debtors are impaired by virtue of the payment of default interest to EGC. To

the contrary, the Debtors’ estates have benefitted because, in addition to the $10.5

million purchase price, the buyer of the Debtors’ assets is: paying approximately

another $600,000 in cure costs with respect to the Debtors’ other third-party

contracts; continuing to employee the Debtors’ employees, while honoring their

employment contracts and providing employee benefits; and assuming certain

executory contracts.




                                            22
ME1 35001412v.1
          Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 29 of 48




                  Rather, this Appeal by the Committee is predominantly based on its

contention that application of the 3% Default Rate would harm the unsecured

creditors. App. Br. at 22-30. In particular, the Committee relies heavily on the

Court’s decision in O’Brien to argue that any award of post-petition interest must

always be reduced to zero unless and until the unsecured creditors are paid in full.

App. Br. at 23-24. That, however, is not the holding of O’Brien.

                  In O’Brien (an unpublished decision), the Bankruptcy Court issued an

order directing that certain real property owned by the debtor be sold at auction

and permitting the secured creditor to credit bid an amount that included post-

petition interest at the contract default rate of 24%. O’Brien, 2014 WL 12931380,

at *1. The debtor appealed to the District Court, arguing that the Bankruptcy Court

erred in concluding that the secured creditor was entitled to this post-petition

default interest rate. Id. On appeal, the District Court affirmed the Bankruptcy

Court’s finding that the secured creditor was entitled to post-petition default

interest, albeit ultimately reducing the award of post-petition interest based on the

specific facts of that case – i.e., “the insolvency of the estate, the magnitude of the

default interest rate [i.e., 24%], and the size of the spread between the non-default

and default interest rates [i.e., with a non-default rate of 6.25%, the spread was

17.75%].” Id. at *5 (emphasis added).




                                            23
ME1 35001412v.1
          Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 30 of 48




                  The District Court in O’Brien did not rule that a secured creditor is

not entitled to post-petition default interest unless and until the unsecured creditors

are paid in full as argued by the Committee in this case. To the contrary, in

reducing the amount of default interest awarded, the District Court stated that it

was reducing the award of post-petition interest based on the facts of that case to

the highest amount that allowed the debtor to repay its unsecured creditors in full

as a limitation on the debtor.

                  In particular, the District Court first acknowledged the general

principles recited above – namely, although determining the appropriate default

rate is within the “limited discretion” of the Bankruptcy Court, there is

nevertheless a “rebuttable presumption” that an over-secured creditor is entitled to

default interest at the contract rate, subject to adjustment based on equitable

considerations, but with any adjustments to be made “sparingly” and in the

“limited” situations where the Bankruptcy Court finds that the secured creditor

engaged in misconduct, the contractual rate is a penalty, the debtor’s fresh start

will be impaired or the unsecured creditors will be unduly harmed. O’Brien, 2014

WL 12931380, at *3. With respect to assessing harm to the unsecured creditors,

the District Court stated that, even assuming the debtor’s estate is insolvent, it is

still merely within the Bankruptcy Court’s “discretion” (not mandatory) to award

less than the contractual default rate in post-petition interest. Id. at *4 (emphasis


                                             24
ME1 35001412v.1
          Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 31 of 48




added). See also id. at *5 (“it is appropriate for a court to consider the effect of an

award of default interest to a secured creditor on the claims of unsecured

creditors”) (emphasis added).

                  Next, the District Court in O’Brien discussed the Urban

Communicators case decided in New York. The District Court noted that it was

found to be an error in that case to reduce the contractual default rate to

compensate the debtor. O’Brien, 2014 WL 12931380, at *5. As the District Court

explained, the Court in Urban Communicators “concluded that the Bankruptcy

Court lacked discretion under the principles of equity to reduce the default rate

such that the debtor received the additional funds in excess of the unsecured

creditors’ claims, and directed the bankruptcy court to increase the award of post-

petition interest to the highest amount that would still permit the debtor to repay its

secured creditors in full.” Id. (citing Urban Communicators, 394 B.R. at 340-42)

(emphasis added). Thus, according to the District Court in O’Brien, “although the

Court has the discretion to reduce the post-petition default rate, it should only do so

to the extent that would allow the unsecured creditors to be paid in full.” O’Brien,

2014 WL 12931380, at *4 (emphasis added).




                                          25
ME1 35001412v.1
          Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 32 of 48




                  In other words, the point made in O’Brien is this:      even if in

exercising its discretion the Bankruptcy Court determines that the limited equitable

circumstances exist warranting a reduction in the contractual default rate of interest

awarded to the secured creditor, the Court may only grant a reduction up to the

highest amount that would allow for the unsecured creditors to be paid in full.

There is no mandate that the Bankruptcy Court must reduce the contractual default

rate of interest awarded to the secured creditor to allow for the unsecured creditors

to be paid any monies at all.

                  To read O’Brien that way as suggested by the Committee would be to

rewrite Section 506(b) and impose conditions on the recovery of default interest

that do not otherwise exist under the plain statutory language of the Bankruptcy

Code. The Committee wants to take away the right of EGC under its Loan

Documents and the Bankruptcy Code to receive any default interest. It would turn

the Bankruptcy Code on its head for this Court to adopt a bright-line rule by which

unsecured creditors are paid in full before secured creditors are entitled to receive

default interest. Such a result would be completely antithetical to the fundamental

concept of bankruptcy law that secured creditors have priority over unsecured

creditors. Clearly, that is not what the District Court in O’Brien had in mind.




                                            26
ME1 35001412v.1
          Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 33 of 48




                  Turning back to the unique facts of O’Brien, the District Court noted

that the sale price of the debtor’s real property in that case was enough to pay the

secured creditor with additional funds remaining. Id. It was in that distinct context

that the District Court in O’Brien decided to award default interest “to the highest

amount that allows [the debtor] to repay its unsecured creditors in full.” Id. at *5

(emphasis added). See also 7/15/20 Tr. (D. Conn. ECF No. 12) at 21:22-22:8

(Bankruptcy Court noting that in O’Brien, District Court “didn’t say that [the

secured creditor] can’t seek or there wasn’t a contractual right for default interest”

and that District Court only reduced the 24% contractual default rate “under the

circumstances of that case”).

                  In other words, the District Court in O’Brien was clearly troubled by

the 24% default interest rate compared to the 6.25% non-default interest rate in that

particular case.       The District Court in O’Brien must have concluded that the

unsecured creditors in that case would be unduly harmed by allowing a 17.75%

additional default interest claim. Those are not the facts in this case.

                  The decision to award default interest at the agreed upon contractual

rate is an exercise of discretion based upon the Bankruptcy Court’s understanding

of the entire bankruptcy case, which should generally not be disturbed on appeal.

The decision in O’Brien to override the parties’ contract is an outlier based on the

unique facts and perspective of the individual Judge in that case.


                                             27
ME1 35001412v.1
          Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 34 of 48




                  Indeed, there are numerous cases in which bankruptcy courts have

awarded default interest to secured creditors even though the unsecured creditors

were not being paid in full, including In re: Residential Capital, LLC (“ResCap”),

508 B.R. 851 (S.D.N.Y. 2014), discussed in more detail below. See also In re:

Madison 92nd Street Associates LLC, 472 B.R. 189, 220 n.7 (Bankr. S.D.N.Y.

2012) (stating it is “not intended” that “a Court should adjust the ‘contract rate’

simply because the debtor is insolvent and the unsecured creditors will not be paid

in full if at all. Most chapter 11 cases involve insolvent debtors, and such an

exception would swallow up the rule that the oversecured creditor is presumptively

entitled to the ‘contract rate’”); In re: Wolverine, Proctor & Schwartz, LLC, 449

B.R. 1, 6-7 (Bankr. D. Mass. 2011) (holding that over-secured creditor was entitled

to interest at contractual default rate, because “the 2% difference between the

interest rate and the default interest rate is not substantial,” even though allowing

default interest “diminishes the funds available to distribute to priority and

unsecured creditors”); In re: Holmes, 330 B.R. 317, 321 (Bankr. M.D. Ga. 2005)

(stating “[w]hen a creditor is oversecured, the estate need not be solvent for the

creditor to be entitled to postpetition interest” and granting post-petition interest at

18% default rate provided for in promissory notes); In re: Marfin Ready Mix

Corp., 220 B.R. 148, 163-64 (Bankr. E.D.N.Y. 1998) (explaining that debtor need

not be solvent in order to award default interest to over-secured creditor under


                                           28
ME1 35001412v.1
          Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 35 of 48




Section 506(b) and allowing default interest even though unsecured creditors

would only receive five percent of their claims); In re: Florida Precast Concrete,

Inc., 144 B.R. 928, 929 (Bankr. M.D. Fla. 1992) (“The Debtor contends that the

limitation upon a secured creditor’s entitlement to a default rate of interest is two-

fold: the creditor must be oversecured, and the Debtor must be solvent. There is

nothing in the language of § 506 or in the caselaw interpreting the Section which

warrants this reading. Such a limitation would leave oversecured creditors with the

ability to obtain default interest on their claim only in cases where the Debtor is

solvent. Experience has shown that those cases are rare.”).

                  The Committee’s reliance on ResCap does not require a different

result.     In ResCap, the Court allowed the secured creditor to recover default

interest at the contract rate, with such interest beginning to accrue from the

maturity date of the loan rather than two weeks earlier when the bankruptcy

petition was filed. Id. at 859. According to the Committee, “the equitable factors

involved here are much stronger than in ResCap for denial of default interest.”

App. Br. at 25. ResCap, however, does not require the District Court to reverse the

Bankruptcy Court here.

                  To the contrary, in ResCap, that Court also noted that courts have

“limited discretion” that should be used “sparingly” to modify the parties’

contractual interest rate. ResCap, 508 B.R. at 853-54. In addition, the Court noted


                                            29
ME1 35001412v.1
          Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 36 of 48




that while a debtor’s solvency is an important factor for courts to consider in

deciding whether to award a secured creditor post-petition interest at the

contractual default rate, “no court has adopted a bright line rule that the contract

default rate should be refused in all insolvent debtor cases.” Id. at 857-58. “[T]he

presumptive contract default rate should not necessarily be adjusted downward in

insolvent debtor cases even though the unsecured creditors will not be paid in full.”

Id. at 858. The reason for this is that “[m]ost chapter 11 cases involve insolvent

debtors, and such an exception would swallow up the rule that the oversecured

creditor is presumptively entitled to the ‘contract rate.’”           Id. (quoting In re:

Madison 92nd Street, 472 B.R. at 200 n.7)).

                  In other words, while the debtor’s solvency is one factor to consider, it

is “not the determinative factor.” ResCap, 508 B.R. at 858. Indeed, “a bright-line

rule” that leads to the courts “[r]efusing to enforce bargained-for default interest

for oversecured creditors raises the risk that lenders will demand higher interest

rates from all high risk borrowers to compensate for the potentially higher costs of

collection and greater risk of loss once bankruptcy begins.” Id.

                  Thus, looking at the facts of the case in ResCap, the Court noted that

“[w]hile it is easy to conclude that every dollar paid to [the secured creditor] is one

dollar less for unsecured creditors, what is more difficult to say is that this result

today is inequitable.” Id. at 859. “All creditors benefitted as a result of the


                                              30
ME1 35001412v.1
          Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 37 of 48




Debtors’ ability to continue to operate as a going concern – a result that was only

possible when the Debtors obtained sufficient financing to conduct their business.”

Id. The Court then noted that allowing default interest at the contract rate would

diminish the pool of distributable assets by roughly two-tenths of a percent and that

reduction “is not – on its own – sufficient to overcome the rebuttable presumption

in favor of the contractual default rate.” Id. at 859-60.

                  Here, the Bankruptcy Court did not abuse its discretion in awarding

EGC post-petition interest at the contractual Default Rate of 3%. The Committee

simply did not satisfy its burden of proving sufficient harm to the unsecured

creditors to cause the Bankruptcy Court to override the parties’ agreement with

respect to the amount of default interest.

                  First, as the Bankruptcy Court stated at the hearing on the sale of the

Debtors’ assets, no party presented any evidence demonstrating that the Debtors’

estate is administratively insolvent. 6/16/20 Tr. (D. Conn. ECF No. 11) at 20:3-

20:7, 36:11-36:12. That did not change by the time of the hearing on EGC’s

Motion for Default Interest, when the Debtors themselves admitted there was “still

uncertainty that the case is administratively insolvent” even after the sale of the

Debtors’ assets had closed. 7/15/20 Tr. (D. Conn. ECF No. 12) at 16:6-16:11. See

also id. at 16:24-17:10 (acknowledging that even after payment of EGC’s claim,

including default interest, there was roughly $1.25 million available to pay


                                             31
ME1 35001412v.1
          Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 38 of 48




administrative claims); Id. at 34:9-34:22 (Debtors stating they do not know if it is

true that the case is going to be administratively insolvent).

                  Second, although any amounts paid to EGC could, in theory, impact

the amount to be paid to the unsecured creditors, there is no evidence in the record

that this would in fact be the case here. To the contrary, payment of default

interest to EGC would have a negligible impact on those creditors as a practical

matter in this case. Numerous other parties with priority over the unsecured

creditors must also be paid. That includes the investment banker fee of $300,000

and the break-up fee of $100,000 in connection with the sale of the Debtors’ assets,

plus the U.S. Trustee’s fees, other professional fees and administrative and priority

claims, of which the exact amounts are still unknown but, collectively, are

expected to total several hundred thousand dollars.

                  In other words, regardless of the default interest paid to EGC, there

will be little left from the sale proceeds to pay the unsecured creditors relative to

the total amount of their unsecured claims. Depriving EGC of its contractually

agreed upon right to receive default interest in the amount of approximately

$250,000 by the time the sale of the Debtors’ assets closed would, at best, provide

mere pennies to the unsecured creditors on their claims. This is not a situation

where reducing default interest paid to EGC will result in full, or even any,

payment to the unsecured creditors. See 7/15/20 Tr. (D. Conn. ECF No. 12) at


                                             32
ME1 35001412v.1
          Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 39 of 48




33:8-33:16 (Bankruptcy Court stating “[w]e’re not even talking about repaying

unsecured creditors in this estate” and that has been the parties’ position

“throughout this whole case”); Id. at 35:2-35:4 (Debtors acknowledging that it is

possible “there won’t be any money for unsecured creditors” regardless of whether

EGC is awarded default interest). As such, payment of default interest to EGC

could not be said to impose an undue burden on or truly impair the unsecured

creditors.

                  The Committee’s arguments on appeal are no less speculative now

than they were at the hearing before the Bankruptcy Court on EGC’s Motion for

Default Interest. For example, the Committee claims, without citing any evidence

in the record whatsoever, that denying EGC default interest “could” increase

unsecured creditor recoveries from “zero to approximately eight percent!” App.

Br. at 27 (emphasis in original).

                  The Committee also makes the conclusory assertion that EGC

engaged in “value destructive conduct in the case.”       Id.   In support of this

proposition, the Committee states that EGC objected “at practically every turn to

the Debtors’ use of cash collateral and exercis[ed] tight control over the Debtors’

operating budgets.” Id. at 26. The Committee, however, fails to inform the Court

of the basis for those objections by EGC – namely, EGC repeatedly expressed its

concern that its cash collateral was being used to pay high-priced, sometimes


                                          33
ME1 35001412v.1
          Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 40 of 48




unexplained, professional fees without any real direction or urgency by the Debtors

in pursuing a plan for reorganization. See, e.g., ECF Nos. 216, 396, 433 & 488.

There is simply no evidence that EGC engaged in “destructive conduct” of any

kind. See, e.g., 7/15/20 Tr. (D. Conn. ECF No. 12) at 27:5-27:8 (Bankruptcy Court

stating that EGC “had the right to fight the process along the way” because

Debtors “didn’t get the right to use their cash collateral without their consent.

That’s what the bankruptcy code provides.”).

                  Equally specious is the Committee’s suggestion that these bankruptcy

cases were “run for and provided the primary benefit to EGC at the expense of all

other parties in interest.” App. Br. at 2. Although the Committee made this

statement in passing in both its Objection to EGC’s Motion for Default Interest and

in the opening of its Appeal Brief, there is no further discussion nor evidence to

support that suggestion. The truth of the matter is that: EGC had no knowledge

that these cases were going to be filed; EGC was clearly over-secured at the outset

when these cases were filed; EGC’s cash collateral was used by the Debtors to pay

other professionals and expenses throughout these cases, thereby diminishing the

value of EGC’s collateral and increasing the risk of less than a full recovery; the

Committee supported establishing milestones for a sale; and, ultimately, the

Debtors’ estates benefitted from that sale. See, e.g., 7/15/20 Tr. (D. Conn. ECF




                                            34
ME1 35001412v.1
          Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 41 of 48




No. 12) at 31:4-31:22 (Debtors acknowledging that they and perhaps other

creditors “absolutely” benefitted).

                  In short, there is no basis for the District Court to find that the

Bankruptcy Court abused its discretion in rejecting the Committee’s equitable

arguments. To the contrary, the Bankruptcy Court properly exercised its discretion

in finding that the equitable factors weigh in favor of awarding EGC default

interest at the contractual rate of 3%.

         C.       The Debtors Defaulted Under The Loan Documents.

                  Although a threshold question, the Committee tellingly relegates to

the back of its Appeal Brief its argument that “the Debtors were not in default”

under the Loan Documents. App. Br. at 31. The Committee is wrong.

                  The Loan Documents expressly provide that an Event of Default

occurs when the Debtors fail to make timely payment of any amounts due under

the Loan Documents. Security Agreement at 33, § 8.1(a) (ECF No. 260 at 48 of

141). The Loan Documents also expressly provide that an Event of Default occurs

when the Debtors file for bankruptcy or take other actions demonstrating their

inability to repay their debts. Security Agreement at 34, § 8.1(g) (ECF No. 260 at

49 of 141). Those situations all occurred in this case.




                                            35
ME1 35001412v.1
          Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 42 of 48




                  Specifically, the Debtors filed for bankruptcy on the Petition Date.

ECF Nos. 1 & 2. Further, in doing so, the Debtors demonstrated their inability to

repay their debts in full and proposed the use of cash collateral without providing

for any payments to be made to EGC. ECF No. 4, Ex. A. In fact, the Debtors

made no further monthly payments to EGC until EGC objected and the Debtors

were subsequently required to do so by virtue of certain cash collateral orders

entered by the Bankruptcy Court. ECF Nos. 25, 48 & 79. Even then not all cash

collateral orders required payments to EGC and the Debtors did not make all

monthly payments that would normally be due under the Loan Documents. See

ECF Nos. 536, 566 & 640. See also App. Br. at 5 n.7; 7/15/20 Tr. (D. Conn. ECF

No. 12) at 48:20-48:22. Moreover, although the loan evidenced by the Loan

Documents matured on April 1, 2020, the loan was not paid in full at that time.

Security Agreement at 8 & 13, § 2.5.1(b) & (c) (ECF No. 260 at 23 & 28 of 141).

                  The Committee asks the Court to ignore the Debtors’ monthly

payment default because EGC did not send a default notice to the Debtors and the

equivalent amount was sometimes paid by the Debtors to EGC pursuant to cash

collateral orders. App. Br. at 5 & n.7, 30-32. There is no requirement in the Loan

Documents, however, for EGC to issue a default notice for an Event of Default to

occur. See, e.g., Security Agreement at 39, § 10.1 (ECF No. 260 at 54 of 141)

(stating no failure to exercise nor delay in exercising any right shall operate as a


                                            36
ME1 35001412v.1
          Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 43 of 48




waiver). Moreover, making some but not all monthly payments pursuant to cash

collateral orders does not excuse the Debtors’ payment default, particularly when

the loan subsequently matured but was not paid in full.

                  The Committee’s proposition that these are just “technical defaults”

that do not trigger default interest is not supported by the cases cited by the

Committee. App. Br. at 31-32. For example, in In re: Bownetree, LLC, 2009 WL

2226107 (Bankr. E.D.N.Y. July 24, 2009), the Court did not rule that the filing of

bankruptcy can never serve as a ground for default that triggers default interest. To

the contrary, in Bownetree, the Court held that it would be improper in that

particular case because the loan proceeds had not been disbursed in full at the time

the borrower filed for bankruptcy, rendering the loan documents an executory

contract. Id. at *3. In addition, the Court in Bownetree held that application of the

default rate would be inequitable in that particular case because the 25% default

rate was more than double the 12% non-default rate. Id. at *4.

                  By way of further example, In re: Northwestern Airlines Corp., 2007

WL 3376895 (Bankr. S.D.N.Y. Nov. 9, 2007), does not address the question of

whether default interest can be triggered by the filing of a bankruptcy petition.

Rather, in that case, the creditor sought default interest based on its contention that

the debtor was in default as a result of the debtor’s failure to disclose damage to an

engine on an aircraft that served as collateral.         Id. at *1, 5.   Under those


                                            37
ME1 35001412v.1
          Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 44 of 48




circumstances, including the lack of any harm resulting from the non-disclosure,

the Court held that default interest was not warranted. Id. at *5.

                  In Fischer Enterprises, Inc. v. Geremia (In re: Kalian), 178 B.R. 308

(Bankr. D.R.I. 1995), the Court denied a request for post-petition default interest at

the rate of 36%, finding that particular rate was unreasonable and that the

“generous” non-default rate of 18% was sufficient to compensate the secured

creditor. Id. at 316-17.

                  The facts of this case are more analogous to cases like In re: General

Growth Properties, Inc., 2011 WL 2974305 (Bankr. S.D.N.Y. July 20, 2011).

There, the debtors argued that the lender was not entitled to default interest

because the loan was never properly accelerated. Id. at *3. The Court, however,

rejected that argument, noting that the loan documents contain a clause providing

that “the voluntary commencement of a bankruptcy case by any of the Debtors

constitutes an event of default.” Id. The Court also noted that “[t]his case is a

good example of the reasons for enforcing reasonable contractual provisions in

loan agreements that automatically impose a default interest rate upon a

bankruptcy filing.” Id. Among other things, lenders “should not be encouraged to

accelerate debt prepetition to as to be certain that the default interest rate would be

applicable in the event of a bankruptcy filing.” Id. Thus, based on the automatic




                                             38
ME1 35001412v.1
          Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 45 of 48




default upon the debtors’ bankruptcy filing, the Court awarded the lender interest

at the default rate. Id. at *4.

                  Accordingly, there is no merit to the Committee’s argument that the

Debtors’ defaults in this case are insufficient to trigger default interest.

                                     CONCLUSION

                  Section 506(b) of the Bankruptcy Code provides that EGC, as an

over-secured creditor, shall be entitled to default interest.         The Committee’s

argument that unsecured creditors must be paid in full before EGC is awarded

default interest is not the holding of O’Brien or any other case cited by the

Committee. This Court should reject the Committee’s invitation to rewrite the

Bankruptcy Code to impose any such condition on EGC. This Court should also

reject the Committee’s contention that the Bankruptcy Court abused its discretion

in concluding that equitable considerations do not justify overriding the agreed

upon Default Rate of 3%.

                  For the foregoing reasons, EGC respectfully requests that the Court

deny the Committee’s Appeal and affirm the Bankruptcy Court’s Default Interest

Order.




                                            39
ME1 35001412v.1
          Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 46 of 48




Dated: November 16, 2020              McCARTER & ENGLISH, LLP


                                      By: /s/ Joseph J. Cherico
                                            Joseph J. Cherico (ct 24869)

                                      One Canterbury Green
                                      201 Broad Street
                                      Stamford, CT 06901
                                      Tel.: (203) 399-5900
                                      Fax: (203) 399-5800
                                      Email: jcherico@mccarter.com

                                      -and-

                                      Joseph Lubertazzi, Jr.,
                                      (admitted to Bankruptcy Court pro hac vice)
                                      McCarter & English, LLP
                                      Four Gateway Center
                                      100 Mulberry Street
                                      Newark, NJ 07102
                                      Tel.: (973) 639-2082
                                      Fax: (973) 624-7070
                                      Email: jlubertazzi@mccarter.com

                                      Attorneys for Entrepreneur Growth Capital, LLC




                                        40
ME1 35001412v.1
          Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 47 of 48




                          CERTIFICATE OF COMPLIANCE

                  Pursuant to Rule 8015(h) of the Federal Rules of Bankruptcy

Procedure, I hereby certify that:

                  1.    This document complies with the type-volume limitation of

Rule 8015(a)(7)(B) of the Federal Rules of Bankruptcy Procedure because,

excluding the parts of the document exempted by Rule 8015(g) of the Federal

Rules of Bankruptcy Procedure, this document contains 9,215 words, as

determined by the word-count function of Microsoft Word 2010.

                  2.    This document complies with the typeface requirements of Rule

8015(a)(5) of the Federal Rules of Bankruptcy Procedure and the type-style

requirements of Rule 8015(a)(6) of the Federal Rules of Bankruptcy Procedure

because this document has been prepared in a proportionally spaced typeface using

Microsoft Word 2010 in 14-point Time New Roman font.

Dated: November 16, 2020

                                                 /s/ Joseph J. Cherico
                                                 Joseph J. Cherico (ct 24869)
                                                 McCarter & English, LLP
                                                 One Canterbury Green
                                                 201 Broad Street
                                                 Stamford, CT 06901
                                                 Tel.: (203) 399-5900
                                                 Fax: (203) 399-5800
                                                 Email: jcherico@mccarter.com




ME1 35001412v.1
          Case 3:20-cv-01200-VLB Document 20 Filed 11/16/20 Page 48 of 48




                             CERTIFICATE OF SERVICE

                  I hereby certify that, on November 16, 2020, a copy of the foregoing

Entrepreneur Growth Capital, LLC’s Brief in Opposition to Appeal of Official

Committee of Unsecured Creditors from Bankruptcy Court Order Awarding

Interest at the Default Rate, dated November 16, 2020, was filed electronically and

served by mail on anyone unable to accept electronic filing. Notice of this filing

will be sent by e-mail to all parties by operation of the Court’s electronic filing

system or by mail to anyone unable to accept electronic filing as indicated on the

Notice of Electronic Filing. Parties may access this filing through the Court’s

CM/ECF System.


                                                /s/ Joseph J. Cherico
                                                Joseph J. Cherico (ct 24869)
                                                McCarter & English, LLP
                                                One Canterbury Green
                                                201 Broad Street
                                                Stamford, CT 06901
                                                Tel.: (203) 399-5900
                                                Fax: (203) 399-5800
                                                Email: jcherico@mccarter.com




ME1 35001412v.1
